Exhibit 10.1
     
 
SECURITY AGREEMENT
By
CMP SUSQUEHANNA CORP.
and
THE GUARANTORS PARTY HERETO
and
WELLS FARGO BANK, N.A.,
as Collateral Agent
Dated as of March 26, 2009
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS AND INTERPRETATION
    2  
Section 1.1. Definitions
    2  
Section 1.2. Interpretation
    8  
Section 1.3. Resolution of Drafting Ambiguities
    8  
Section 1.4. Perfection Certificate
    8  
 
       
ARTICLE II GRANT OF SECURITY AND SECURED OBLIGATIONS
    8  
Section 2.1. Grant of Security Interest
    8  
Section 2.2. Filings
    9  
Section 2.3. Intercreditor Agreement
    9  
 
       
ARTICLE III PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF PLEDGED
COLLATERAL
    10  
Section 3.1. Financing Statements and Other Filings; Maintenance of Perfected
Security Interest
    10  
Section 3.2. Other Actions
    10  
Section 3.3. Joinder of Additional Guarantors
    11  
Section 3.4. Supplements; Further Assurances
    11  
 
       
ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS
    12  
Section 4.1. Title
    12  
Section 4.2. Validity of Security Interest
    12  
Section 4.3. Defense of Claims; Transferability of Pledged Collateral
    13  
Section 4.4. Other Financing Statements
    13  
Section 4.5. Consents, etc
    13  
Section 4.6. Pledged Collateral
    13  
Section 4.7. Insurance
    13  
Section 4.8. Chief Executive Office; Change of Name; Jurisdiction of
Organization
    14  
 
       
ARTICLE V CERTAIN PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL
    14  
Section 5.1. Grant of License
    14  
Section 5.2. Protection of Collateral Agent’s Security
    14  
Section 5.3. Litigation
    15  
 
       
ARTICLE VI CERTAIN PROVISIONS CONCERNING RECEIVABLES
    15  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 6.1. Maintenance of Records
    15  
Section 6.2. Legend
    16  
Section 6.3. Modification of Terms, etc
    16  
Section 6.4. Collection
    16  
 
       
ARTICLE VII REMEDIES
    16  
Section 7.1. Remedies
    16  
Section 7.2. Notice of Sale
    18  
Section 7.3. Waiver of Notice and Claims
    18  
Section 7.4. Certain Sales of Pledged Collateral
    19  
Section 7.5. No Waiver; Cumulative Remedies
    19  
Section 7.6. Certain Additional Actions Regarding Intellectual Property
    20  
 
       
ARTICLE VIII APPLICATION OF PROCEEDS
    20  
Section 8.1. Application of Proceeds
    20  
 
       
ARTICLE IX MISCELLANEOUS
    20  
Section 9.1. Concerning Collateral Agent
    20  
Section 9.2. Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact
    21  
Section 9.3. Continuing Security Interest; Assignment
    22  
Section 9.4. Termination; Release
    22  
Section 9.5. Modification in Writing
    23  
Section 9.6. Expenses
    23  
Section 9.7. Notices
    24  
Section 9.8. GOVERNING LAW
    24  
Section 9.9. CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY
TRIAL
    24  
Section 9.10. Severability of Provisions
    25  
Section 9.11. Execution in Counterparts
    25  
Section 9.12. Business Days
    25  
Section 9.13. No Credit for Payment of Taxes or Imposition
    25  
Section 9.14. No Claims Against Collateral Agent
    25  
Section 9.15. No Release
    25  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 9.16. Obligations Absolute
    26  
Section 9.17. FCC Approval
    26  
Section 9.18. Subordination
    27  
Section 9.19. Indemnity, Subrogation and Subordination
    27  

iii



--------------------------------------------------------------------------------



 



Exhibits
EXHIBIT 1 Form of Joinder Agreement
EXHIBIT 2 Form of Perfection Certificate

iv



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT
     This second lien SECURITY AGREEMENT dated as of March 26, 2009 (as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the provisions hereof, this “Agreement”) made by CMP SUSQUEHANNA
CORP., a Delaware corporation (the “Issuer”), and the Guarantors from to time to
time party hereto (the “Guarantors”), as pledgors, assignors and debtors
(Issuer, together with the Guarantors, in such capacities and together with any
successors in such capacities, the “Pledgors,” and each, a “Pledgor”), in favor
of WELLS FARGO BANK, N.A., in its capacity as notes collateral agent pursuant to
the Indenture (as hereinafter defined), as pledgee, assignee and secured party
(in such capacities and together with any successors in such capacities, the
“Collateral Agent”).
R E C I T A L S :
     A. The Issuer, the Guarantors, and Wells Fargo Bank, N.A., as Trustee,
have, in connection with the execution and delivery of this Agreement, entered
into that certain Indenture, dated as of March 26, 2009 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the
“Indenture”).
     B. Each Guarantor has, pursuant to the Indenture, unconditionally
guaranteed the Secured Obligations.
     C. The Issuer and each Guarantor will receive substantial benefits from the
execution, delivery and performance of the obligations under the Indenture, the
Notes, this Agreement and the other Security Documents and each is, therefore,
willing to enter into this Agreement.
     D. This Agreement is given by each Pledgor in favor of the Collateral Agent
for the benefit of the Secured Parties (as hereinafter defined) to secure the
payment and performance of all of the Secured Obligations.
     E. The Collateral Agent hereunder and the Bank Collateral Agent may enter
into an Intercreditor Agreement in the form attached to the Indenture which
provides for, inter alia, the relative priorities of the security interests
granted herein and in the other Security Documents, on the one hand, and in the
Credit Facility Security Documents, on the other hand.
     F. It is a condition to the obligations of the Trustee to enter into the
Indenture and of the Holders to purchase the Notes under the Indenture that each
Pledgor execute and deliver the applicable Security Documents, including this
Agreement.
A G R E E M E N T :
     NOW THEREFORE, in consideration of the foregoing premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Collateral Agent hereby agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS AND INTERPRETATION
     Section 1.1. Definitions.
     (a) Unless otherwise defined herein or in the Indenture, capitalized terms
used herein that are defined in the UCC shall have the meanings assigned to them
in the UCC; provided that in any event, the following terms shall have the
meanings assigned to them in the UCC:
     “Accounts”; “Bank”; “Chattel Paper”; “Commercial Tort Claim”; “Commodity
Account”; “Commodity Contract”; “Documents”; “Equipment”; “Goods”, “Inventory”;
“Letter-of-Credit Rights”; “Letters of Credit”; “Payment Intangibles”;
“Proceeds”; “Records”; “Securities Account”; “Security Entitlements”;
“Supporting Obligations”; and “Tangible Chattel Paper.”
     (b) Terms used but not otherwise defined herein that are defined in the
Indenture shall have the meanings given to them in the Indenture.
     (c) The following terms shall have the following meanings:
     “Account Debtor” shall mean any person who is or who may become obligated
to any Pledgor under, with respect to or on account of an Account.
     “Agreement” shall have the meaning assigned to such term in the Preamble
hereof.
     “Collateral Agent” shall have the meaning assigned to such term in the
Preamble hereof.
     “Collateral Support” shall mean all personal property assigned,
hypothecated or otherwise securing any Pledged Collateral and shall include any
security agreement or other agreement granting a lien or security interest in
such personal property.
     “Control” shall mean (i) in the case of each Deposit Account, “control,” as
such term is defined in Section 9-104 of the UCC, (ii) in the case of any
Security Entitlement, “control,” as such term is defined in Section 8-106 of the
UCC, and (iii) in the case of any Commodity Contract, “control,” as such term is
defined in Section 9-106 of the UCC.
     “Copyrights” shall mean, collectively, with respect to each Pledgor,
(a) all copyright rights in any work subject to the copyright laws of the United
States or any other country, whether as author, assignee, transferee or
otherwise, (b) all registrations and applications for registration of any
copyright in the United States or any other country, including registrations,
recordings, supplemental registrations and pending applications for registration
in the United States Copyright Office, including those listed on Schedule 7 to
the Perfection Certificate and (c) all causes of action arising prior to or
after the date hereof for infringement of any copyright or unfair competition
regarding the same.
     “Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third party under any Copyright now or
hereafter owned by any Pledgor

2



--------------------------------------------------------------------------------



 



or that such Pledgor otherwise has the right to license or granting any right to
any Pledgor under any copyright now or hereafter owned by any third party , and
all rights of such Pledgor under any such agreement.
     “Credit Facility Documents” shall have the meaning assigned to such term in
the Intercreditor Agreement.
     “Credit Facility Security Documents” shall have the meaning assigned to
such term in the Intercreditor Agreement.
     “Domain Names” shall mean, all Internet domain names and associated URL
addresses in or to which any Pledgor now or hereafter has any right, title or
interest.
     “Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, from time to time received, receivable or
otherwise distributed to such Pledgor in respect of or in exchange for any or
all of any Securities (as defined in clause (c) of the definition of Excluded
Property).
     “Excluded Property” shall mean
     (a) any permit or license issued by a Governmental Authority to any Pledgor
or any agreement to which any Pledgor is a party (including any FCC License), in
each case, only to the extent and for so long as the terms of such permit,
license or agreement or any requirement of law applicable thereto, validly
prohibit the creation by such Pledgor of a security interest in such permit,
license or agreement in favor of the Collateral Agent (after giving effect to
Sections 9-406(d), 9-407(a), 9-408(a) or 9-409 of the UCC (or any successor
provision or provisions) or any other applicable law (including the Bankruptcy
Code) or principles of equity);
     (b) Equipment owned by any Pledgor on the date hereof or hereafter acquired
that is subject to a Lien securing a purchase money obligation or Capitalized
Lease Obligation permitted to be incurred pursuant to the provisions of the
Indenture if the contract or other agreement in which such Lien is granted (or
the documentation providing for such purchase money obligation or Capitalized
Lease Obligation) validly prohibits the creation of any other Lien on such
Equipment;
     (c) all (i) “securities” of the Pledgors or the Pledgors’ “affiliates” (as
the terms “securities” and “affiliates” are used in Rule 3-16 of Regulation S-X
under the Securities Act) (“Securities”), (ii) Investment Property,
(iii) Intercompany Notes and (iv) all Capital Stock of any Subsidiary;
     (d) motor vehicles the perfection of a security interest in which is
excluded from the UCC in the relevant jurisdiction;
     (e) any specifically identified asset with respect to which the Issuer has
certified to the Collateral Agent in writing that the Administrative Agent for
the Senior Credit Facilities has confirmed that the costs or other consequences
(including adverse tax consequences) of

3



--------------------------------------------------------------------------------



 



providing a security interest is excessive in view of the benefits to be
obtained by the holders of the Senior Indebtedness under the Senior Credit
Facilities;
     (f) Equipment owned by any Pledgor on the date hereof or hereafter acquired
that is subject to a Lien securing a purchase money obligation or Capitalized
Lease Obligation permitted to be incurred pursuant to the provisions of the
Indenture if the contract or other agreement in which such Lien is granted (or
the documentation providing for such purchase money obligation or Capitalized
Lease Obligation) validly prohibits the creation of any other Lien on such
Equipment;
     (g) any General Intangible, Permit or other such rights of a Pledgor
arising under any contract, lease, instrument, license (including FCC Licenses,
in which a security interest is prohibited by applicable law), or other document
if (but only to the extent that) the grant of a security interest therein would
(x) constitute a violation of a valid and enforceable restriction in respect of
such General Intangible or other such rights in favor of a third party or under
any law, regulation, permit, order or decree of any Governmental Authority,
unless and until all required consents shall have been obtained (for the
avoidance of doubt, the restrictions described herein are not negative pledges
or similar undertakings in favor of a lender or other financial counterparty) or
(y) expressly give any other party in respect of any such contract, lease,
instrument, license or other document, the right to terminate its obligations
thereunder; provided, however, that the limitation set forth in this clause
(g) shall not affect, limit, restrict or impair the grant by a Pledgor of a
security interest pursuant to this Agreement in any such Pledged Collateral to
the extent that an otherwise applicable prohibition or restriction on such grant
is rendered ineffective by any applicable law, including the UCC, and any such
collateral shall not be Excluded Property hereunder; and
     (h) with respect to any Trademarks, applications in the United States
Patent and Trademark Office to register Trademarks or service marks on the basis
of any Pledgor’s “intent to use” such Trademarks or service marks will not be
deemed to be Collateral, unless and until a “Statement of Use” or “Amendment to
Allege Use” has been filed and accepted in the United States Patent and
Trademark Office, whereupon such application shall be automatically subject to
the security interest granted herein and deemed to be included in the
Collateral;
provided, however, that Excluded Property shall not include any Proceeds,
substitutions or replacements of any Excluded Property referred to in clause
(a), (b),  (c), (d), (e), (f) or (g)(unless such Proceeds, substitutions or
replacements would constitute Excluded Property referred to in clause (a),
(b) or (c)).
     “FCC” shall mean the Federal Communications Commission (or any successor).
     “FCC Licenses” shall mean any licenses, permits and authorizations issued
by the FCC for the operation of Stations.
     “General Intangibles” shall mean, collectively, with respect to each
Pledgor, all “general intangibles,” as such term is defined in the UCC, of such
Pledgor and, in any event, shall include (i) choses in action and causes of
action and all other intangible personal property of every kind and nature now
owned or hereafter acquired by any Pledgor, as the case may be, including

4



--------------------------------------------------------------------------------



 



corporate or other business records, indemnification claims, contract rights
(including rights under leases, whether entered into as lessor or lessee, Swap
Contracts and other agreements), goodwill, registrations, franchises, tax refund
claims and any letter of credit, guarantee, claim, security interest or other
security held by or granted to any Pledgor, as the case me be, to secure payment
by an Account Debtor of any of the Accounts.
     “Governmental Authority” shall mean the government of the United States or
any other nation, or of any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank and the FCC).
     “Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.
     “Instruments” shall mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC.
     “Intellectual Property” shall mean, all intellectual and similar property
of every kind and nature now owned or hereafter acquired by any Pledgor,
including inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade
secrets, confidential or proprietary technical and business information, know
how, show how or other data or information, software, databases, all other
proprietary information, including, but not limited to Domain Names and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and Accessions to, and books and
records describing or used in connection with any of the foregoing.
     “Intellectual Property Collateral” shall mean, collectively, Pledged
Collateral consisting of Intellectual Property.
     “Intercompany Notes” shall mean, with respect to each Pledgor, all
intercompany notes (if any) existing on the date hereof and intercompany notes
hereafter acquired by such Pledgor and all certificates, instruments or
agreements evidencing such intercompany notes, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof to the extent permitted pursuant to the terms hereof.
     “Investment Property” shall mean a security, whether certificated or
uncertificated, Security Entitlement, Securities Account, Commodity Contract or
Commodity Account.
     “Issuer” shall have the meaning assigned to such term in the Preamble
hereof.
     “Joinder Agreement” shall mean an agreement substantially in the form of
Exhibit 1 hereto.
     “License” shall mean any Patent License, Trademark License, Copyright
License or other license of sublicense agreement to which any Pledgor is a party
, including those listed on Schedule 7 to the Perfection Certificate.

5



--------------------------------------------------------------------------------



 



     “Material Intellectual Property Collateral” shall mean any Intellectual
Property Collateral that is material (i) to the use and operation of the Pledged
Collateral or (ii) to the business, results of operations, prospects or
condition, financial or otherwise, of any Pledgor.
     “Organizational Documents” shall mean, with respect to any person, (i) in
the case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.
     “Patent License” shall mean, any written agreement, now or hereafter in
effect, granting to any third party any right to make, use or sell any invention
on which a Patent, now or hereafter owned by any Pledgor or that any Pledgor
otherwise has the right to license, is in existence or granting to any Pledgor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third party, is in existence, and all rights of any Pledgor under
any such agreement.
     “Patents” shall mean all of the following now owned or hereafter acquired
by any Pledgor (a) all letters patent of the United States or the equivalent
thereof in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on Schedule 7 to the
Perfection Certificate and (b) all reissues, continuations, divisions,
continuations–in–part, renewals or extensions thereof, and the inventions
disclosed or claimed therein, including the right to make, use and/or sell the
inventions disclosed or claimed therein.
     “Perfection Certificate” shall mean that certain perfection certificate
dated as of the date of this Agreement, substantially in the form of Exhibit 2
hereto, executed and delivered by each Pledgor in favor of the Collateral Agent
for the benefit of the Secured Parties, and each other Perfection Certificate
(which shall be substantially in the form of Exhibit 2 hereto) executed and
delivered by the applicable Guarantor in favor of the Collateral Agent for the
benefit of the Secured Parties contemporaneously with the execution and delivery
of each Joinder Agreement executed in accordance with Section 3.3 hereof.
     “Permits” shall mean any and all franchises, licenses, permits, approvals,
notifications, certifications, registrations, authorizations, exemptions,
qualifications, and other rights, privileges and approvals required for the
operation of the Issuer’s business under its organizational documents or under
any loan treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable or binding upon such
person or any of its property or to which such person or any of its property is
subject.
     “person” shall mean any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

6



--------------------------------------------------------------------------------



 



     “Pledged Collateral” shall have the meaning assigned to such term in
Section 2.1 hereof.
     “Pledgor” shall have the meaning assigned to such term in the Preamble
hereof.
     “Receivables” shall mean all (i) Accounts, (ii) Chattel Paper,
(iii) Payment Intangibles, (iv) General Intangibles, (v) Instruments (other than
Excluded Property) and (vi) all other rights to payment, whether or not earned
by performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, regardless of how
classified under the UCC together with all of Pledgors’ rights, if any, in any
goods or other property giving rise to such right to payment and all Collateral
Support and Supporting Obligations related thereto and all Records relating
thereto.
     “Secured Obligations” shall mean all obligations of the Issuer and the
Guarantors from time to time arising under or in respect of (a) the full and
punctual payment of principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Notes when due, whether at maturity, by acceleration, by redemption or
otherwise, and all other monetary obligations of the Issuer and the Guarantors
under the Indenture, the Notes and the Security Documents and (b) the full and
punctual performance within applicable grace periods of all other Obligations of
the Issuer and the Guarantors under the Indenture, the Notes and the Security
Documents.
     “Secured Parties” shall mean, collectively, the Collateral Agent, the
Trustee and each of the present and future Holders and each other holder of, or
obligee in respect of, any Obligations in respect of the Notes.
     “Securities Act” shall mean the Securities Act of 1933, as amended.
     “Stations” shall mean all media broadcasting facilities owned by any
Pledgor for which licenses, permits and authorizations have been issued by the
FCC.
     “Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third party any right to use any Trademark now or
hereafter owned by any Pledgor or that any Peldgor otherwise has the right to
license, or granting to any Pledgor any right to use any Trademark now or
hereafter owned by any third party, and all rights of any Pledgor under any such
agreement.
     “Trademarks” shall mean, all of the following now owned or hereafter
acquired by any Pledgor: (a) all trademarks, service marks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers , designs, and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all registration and
recording applications filed in connection therewith, including registrations
and registration applications in the United States Patent and Trademark Office
or any similar office in any State of the United States or any other country or
any political subdivision thereof, and all extensions or renewals thereof,
including those listed on Schedule 7 to the Perfection Certificate, (b) all
goodwill associated therewith and symbolized thereby, (c) all other assets,
rights and interests that

7



--------------------------------------------------------------------------------



 



uniquely reflect or embody such goodwill and (d) all causes of action arising
prior to or after the date hereof for infringement of any trademark or unfair
competition regarding the same.
     “UCC” shall mean the Uniform Commercial Code as in effect from time to time
in the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Collateral Agent’s and the Secured Parties’ security interest in any item or
portion of the Pledged Collateral is governed by the Uniform Commercial Code as
in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.
     Section 1.2. Interpretation. The rules of construction specified in the
Indenture (including Section 1.04 thereof) shall be applicable to this
Agreement.
     Section 1.3. Resolution of Drafting Ambiguities. Each Pledgor acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery hereof, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party (i.e., the
Collateral Agent) shall not be employed in the interpretation hereof.
     Section 1.4. Perfection Certificate. The Collateral Agent and each Secured
Party agree that the Perfection Certificate and all descriptions of Pledged
Collateral, schedules, amendments and supplements thereto are and shall at all
times remain a part of this Agreement.
ARTICLE II
GRANT OF SECURITY AND SECURED OBLIGATIONS
     Section 2.1. Grant of Security Interest. As collateral security for the
payment and performance in full of all the Secured Obligations, each Pledgor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Parties, a lien on and security interest in all of the right, title and interest
of such Pledgor in, to and under the following property, wherever located, and
whether now existing or hereafter arising or acquired from time to time
(collectively, the “Pledged Collateral”):
               (i) all Accounts;
               (ii) all Equipment, Goods and Inventory;
               (iii) all Documents, Instruments and Chattel Paper;
               (iv) all Letter-of-Credit Rights;
               (v) all Investment Property;
               (vi) all Intellectual Property Collateral;

8



--------------------------------------------------------------------------------



 



               (vii) the Commercial Tort Claims described on Schedule 8 to the
Perfection Certificate;
               (viii) all General Intangibles and Permits;
               (ix) all Security Entitlements in any or all of the foregoing;
               (x) all Supporting Obligations;
               (xi) all books and records pertaining to the Pledged Collateral;
and
               (xii) to the extent not covered by clauses (i) through (xi) of
this sentence, all Proceeds and products of each of the foregoing.
     Notwithstanding anything to the contrary contained in clauses (i) through
(xii) above, the security interest created by this Agreement shall not extend
to, and the term “Pledged Collateral” shall not include, any Excluded Property
and (i) the Pledgors shall from time to time at the request of the Collateral
Agent give written notice to the Collateral Agent identifying in reasonable
detail the Excluded Property and shall provide to the Collateral Agent such
other information regarding the Excluded Property as the Collateral Agent may
reasonably request and (ii) from and after the Closing Date, no Pledgor shall
permit to become effective in any document creating, governing or providing for
any permit, license or agreement a provision that would prohibit the creation of
a Lien on such permit, license or agreement in favor of the Collateral Agent
unless such Pledgor believes, in its reasonable judgment, that such prohibition
is usual and customary in transactions of such type.
     Section 2.2. Filings. Each Pledgor hereby ratifies its authorization for
the Collateral Agent to file in any relevant jurisdiction any financing
statements (including renewal statements and in lieu statements) relating to the
Pledged Collateral if filed prior to the date hereof; provided, however, such
authorization shall not relieve the Pledgor’s of their obligations under
Section 3.1 to file financing statements and any necessary amendment or
continuations thereof. Neither the Trustee nor the Collateral Agent nor any of
their respective officers, directors, employees, attorneys or agents will be
responsible for the existence, genuineness, value or protection of any Pledged
Collateral, for the legality, enforceability, effectiveness or sufficiency of
this Agreement, or for the creation, perfection, priority, sufficiency or
protection of any Lien securing the Secured Obligations.
     Section 2.3. Intercreditor Agreement. Notwithstanding anything to the
contrary contained in this Agreement, the priorities with respect to all
security interests granted to the Collateral Agent hereunder and under the other
Security Documents and to the Bank Collateral Agent under the Credit Facility
Documents shall be governed by the terms and provisions of the Intercreditor
Agreement.

9



--------------------------------------------------------------------------------



 



ARTICLE III
PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF PLEDGED COLLATERAL
     Section 3.1. Financing Statements and Other Filings; Maintenance of
Perfected Security Interest. Each Pledgor represents and warrants that all
financing statements, agreements, instruments and other documents (other than
filings with the US Patent, Trademark and Copyright Offices) necessary to
perfect the security interest granted by it to the Collateral Agent in respect
of the Pledged Collateral have been duly executed in a form for filing in each
governmental, municipal or other office specified in Schedule 4 to the
Perfection Certificate. Each Pledgor agrees that at the sole cost and expense of
the Pledgors, such Pledgor will provide for the initial filing or other
perfection of such security interests and shall maintain the security interest
created by this Agreement in the Pledged Collateral as a perfected security
interest subject only to Permitted Liens, Permitted Prior Liens and any other
Liens permitted under the Indenture.
     Section 3.2. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Collateral Agent’s security interest in the Pledged Collateral, each Pledgor
represents and warrants (as to itself) as follows and agrees, in each case at
such Pledgor’s own expense, to take the following actions with respect to the
following Pledged Collateral:
     (a) Instruments and Tangible Chattel Paper. As of the date hereof, no
amounts payable under or in connection with any of the Pledged Collateral are
evidenced by any Instrument or Tangible Chattel Paper other than such
Instruments and Tangible Chattel Paper listed in Schedule 6 to the Perfection
Certificate. Each Instrument included in the Pledged Collateral listed in
Schedule 6 to the Perfection Certificate has been properly endorsed, assigned
and delivered to the Collateral Agent, or to the Bank Collateral Agent in
accordance with the Intercreditor Agreement, accompanied by instruments of
transfer or assignment duly executed in blank. If any amount then payable under
or in connection with any of the Pledged Collateral shall be evidenced by any
Instrument and such amount exceeds $2,000,000, the Pledgor acquiring such
Instrument shall promptly (but in any event within five days after receipt
thereof) endorse, assign and deliver the same to the Collateral Agent, or to the
Bank Collateral Agent in accordance with the Intercreditor Agreement,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Collateral Agent (at the request of any Holder) or the Bank Collateral
Agent, as applicable, may from time to time specify.
     (b) [Reserved].
     (c) Letter-of-Credit Rights. If any Pledgor is at any time a beneficiary
under a Letter of Credit now or hereafter issued, such Pledgor shall promptly
notify the Collateral Agent thereof, and, at the request of the Collateral Agent
(acting at the request of any Holder), such Pledgor shall use its reasonable
best efforts to either (i) arrange for the issuer and any confirmer of such
Letter of Credit to consent to an assignment to the Collateral Agent, of the
proceeds of any drawing under the Letter of Credit or (ii) arrange for the
Collateral Agent, to become the transferee beneficiary of such Letter of Credit,
with the Collateral Agent agreeing, in each case,

10



--------------------------------------------------------------------------------



 



that the proceeds of any drawing under the Letter of Credit are to be applied as
provided in the Indenture, after an Event of Default, subject to the
Intercreditor Agreement. The actions in the preceding sentence shall not be
required to the extent that the amount of any such Letter of Credit does not
exceed $5,000,000.
     (d) Commercial Tort Claims. As of the date hereof, each Pledgor hereby
represents and warrants that it holds no Commercial Tort Claims other than those
listed in Schedule 8 to the Perfection Certificate. If any Pledgor shall at any
time hold or acquire a Commercial Tort Claim, such Pledgor shall immediately
notify the Collateral Agent in writing signed by such Pledgor of the brief
details thereof and execute and deliver such statements, documents and notices
and do and cause to be done all such things as may be required by the Collateral
Agent or by law, including all things which may from time to time be necessary
under the UCC to fully create, preserve, perfect and protect the priority of the
Collateral Agent’s security interest therein and in the Proceeds thereof, all
upon the terms of this Agreement and the Intercreditor Agreement. The
requirement in the preceding sentence shall not apply to the extent that the
amount of any such Commercial Tort Claim does not exceed $5,000,000 (taking the
greater of the aggregate claimed damages thereunder or the reasonably estimated
value thereof).
     Section 3.3. Joinder of Additional Guarantors. The Pledgors shall cause
each Restricted Subsidiary of the Issuer which, from time to time, after the
date hereof shall be required to pledge any assets to the Collateral Agent for
the benefit of the Secured Parties pursuant to the provisions of the Indenture,
to execute and deliver to the Collateral Agent (i) a Joinder Agreement
substantially in the form of Exhibit 1 hereto within thirty (30) days of the
date on which it was acquired or created and (ii) a Perfection Certificate, in
each case, within thirty (30) days of the date on which it was acquired or
created and upon such execution and delivery, such Subsidiary shall constitute a
“Guarantor” and a “Pledgor” for all purposes hereunder with the same force and
effect as if originally named as a Guarantor and Pledgor herein. The execution
and delivery of such Joinder Agreement shall not require the consent of any
Pledgor hereunder. The rights and obligations of each Pledgor hereunder shall
remain in full force and effect notwithstanding the addition of any new
Guarantor and Pledgor as a party to this Agreement.
     Section 3.4. Supplements; Further Assurances. Subject to the terms of the
Intercreditor Agreement, each Pledgor shall take such further actions, and
execute and/or deliver to the Collateral Agent such additional financing
statements (including renewals thereof), amendments, assignments, agreements,
supplements, powers and instruments, necessary or appropriate in order to
create, perfect, preserve and protect the security interest in the Pledged
Collateral as provided herein and the rights and interests granted to the
Collateral Agent hereunder, to carry into effect the purposes hereof or better
to assure and confirm the validity, enforceability and priority of the
Collateral Agent’s security interest in the Pledged Collateral or permit the
Collateral Agent to exercise and enforce its rights, powers and remedies
hereunder with respect to any Pledged Collateral, including the filing of
financing statements, continuation statements and other documents (including
this Agreement) under the Uniform Commercial Code (or other similar laws) in
effect in any jurisdiction with respect to the security interest created hereby
(but excluding filings with the United States Patent and Trademark Office and
the United States Copyright Office) wherever required by law to perfect,
continue and maintain the validity, enforceability and priority of the security
interest in the Pledged Collateral as provided herein

11



--------------------------------------------------------------------------------



 



and to preserve the other rights and interests granted to the Collateral Agent
hereunder, subject to the Intercreditor Agreement, as against third parties,
with respect to the Pledged Collateral. Without limiting the generality of the
foregoing, subject to the Intercreditor Agreement, during the continuance of an
Event of Default, each Pledgor shall make, execute, endorse, acknowledge, file
or refile and/or deliver to the Collateral Agent, from time to time upon
reasonable request by the Collateral Agent such lists, schedules, descriptions
and designations of the Pledged Collateral, copies of warehouse receipts,
receipts in the nature of warehouse receipts, bills of lading, documents of
title, vouchers, invoices, schedules, confirmatory assignments, supplements,
additional security agreements, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, reports and other assurances or
instruments as the Collateral Agent shall reasonably request. Subject to the
Intercreditor Agreement, if an Event of Default has occurred and is continuing,
the Collateral Agent may institute and maintain, in its own name or in the name
of any Pledgor, such suits and proceedings as the Collateral Agent may be
advised by counsel shall be necessary or expedient to prevent any impairment of
the security interest in or the perfection thereof in the Pledged Collateral.
All of the foregoing shall be at the sole cost and expense of the Pledgors.
ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS
     Each Pledgor represents, warrants and covenants for the benefit of the
Secured Parties as follows:
     Section 4.1. Title. Except for the security interest granted to the
Collateral Agent for the ratable benefit of the Secured Parties pursuant to this
Agreement and Permitted Liens, Permitted Prior Liens and any other Liens
permitted under the Indenture, such Pledgor is the legal and beneficial owner
and has rights and, as to Pledged Collateral acquired by it from time to time
after the date hereof, will legally and beneficially own and have rights in each
item of Pledged Collateral pledged by it hereunder, free and clear of any and
all liens or claims of others and has the right, or will have the right to
pledge, sell, assign or transfer the same, free and clear of any Liens, other
than Permitted Liens, Permitted Prior Liens and any other Liens permitted under
the Indenture. In addition, no Liens or claims exist on the Pledged Collateral,
other than Permitted Liens, Permitted Prior Liens and any other Liens permitted
under the Indenture.
     Section 4.2. Validity of Security Interest. The security interest in and
Lien on the Pledged Collateral granted to the Collateral Agent for the benefit
of the Secured Parties hereunder constitutes (a) a legal and valid security
interest in all the Pledged Collateral securing the payment and performance of
the Secured Obligations, and (b) subject to the filings and other actions
described in Schedule 4 to the Perfection Certificate (to the extent required to
be listed on the schedules to the Perfection Certificate as of the date this
representation is made or deemed made) and subject to the limitations in
Section 3.4, a valid, perfected security interest in all the Pledged Collateral.
Subject to the limitations in Section 3.4, the security interest and Lien
granted to the Collateral Agent for the benefit of the Secured Parties pursuant
to this Agreement in and on the Pledged Collateral will at all times constitute
a perfected, continuing security interest therein, prior to all other Liens on
the Pledged Collateral except for Permitted Prior Liens, Permitted Liens and any
other Liens permitted under the Indenture.

12



--------------------------------------------------------------------------------



 



     Section 4.3. Defense of Claims; Transferability of Pledged Collateral.
Subject to Section 4.05 of the Indenture, each Pledgor shall, at its sole cost
and expense, defend title to the Pledged Collateral pledged by it hereunder and
the security interest therein and Lien thereon granted to the Collateral Agent,
subject to the Intercreditor Agreement, and the priority thereof against all
claims and demands of all persons, at any time claiming any interest therein
adverse to the Collateral Agent or any other Secured Party other than Permitted
Liens, Permitted Prior Liens and any other Liens permitted under the Indenture.
     Section 4.4. Other Financing Statements. It has not filed, nor authorized
any third party to file any valid or effective financing statement (or similar
statement, instrument of registration or public notice under the law of any
jurisdiction) covering or purporting to cover any interest of any kind in the
Pledged Collateral, except such as have been filed in favor of the Collateral
Agent pursuant to this Agreement, in favor of the Bank Collateral Agent pursuant
to the Credit Facility Documents, or in favor of any holder of a Permitted Lien,
a Permitted Prior Lien or other Lien permitted under the Indenture with respect
to such Permitted Lien, Permitted Prior Lien or other Lien permitted under the
Indenture. No Pledgor shall execute, authorize or permit to be filed in any
public office any financing statement (or similar statement, instrument of
registration or public notice under the law of any jurisdiction) relating to any
Pledged Collateral, except financing statements and other statements and
instruments filed or to be filed in respect of and covering the security
interests granted hereby, by such Pledgor to the Bank Collateral Agent and/or to
the holder of the Permitted Prior Liens, Permitted Liens and/or other Liens
permitted under the Indenture.
     Section 4.5. Consents, etc. In the event that the Collateral Agent desires
to exercise any remedies, voting or consensual rights or attorney-in-fact powers
set forth in this Agreement and determines it necessary to obtain any approvals
or consents of any Governmental Authority or any other person therefor, then,
upon the reasonable request of the Collateral Agent, such Pledgor agrees to use
its best efforts to assist and aid the Collateral Agent to obtain as soon as
practicable any necessary approvals or consents for the exercise of any such
remedies, rights and powers.
     Section 4.6. Pledged Collateral. As of the date hereof, all information set
forth herein, including the schedules hereto, and all information contained in
any documents, schedules and lists heretofore delivered to any Secured Party,
including the Perfection Certificate and the schedules thereto, in connection
with this Agreement, in each case, relating to the Pledged Collateral, is
accurate and complete in all material respects. As of the date hereof, the
Pledged Collateral described on the schedules to the Perfection Certificate
constitutes all of the property of such type of Pledged Collateral owned or held
by the Pledgors.
     Section 4.7. Insurance. In the event that the proceeds of any insurance
claim are paid to any Pledgor after the Collateral Agent has (subject to the
terms of the Intercreditor Agreement) exercised its right to foreclose after an
Event of Default, such net cash proceeds shall be held in trust for the benefit
of the Collateral Agent and immediately after receipt thereof shall be paid to
the Collateral Agent for application in accordance with the Indenture, subject
to the Intercreditor Agreement.

13



--------------------------------------------------------------------------------



 



     Section 4.8. Chief Executive Office; Change of Name; Jurisdiction of
Organization. The exact legal name, type of organization, jurisdiction of
organization, Federal Taxpayer Identification Number, organizational
identification number (if any) and chief executive office of such Pledgor is
indicated and set forth in Schedule l and 2 annexed to the Perfection
Certificate. Such Pledgor shall not effect any change (i) in its legal name,
(ii) in the location of its chief executive office, (iii) in its identity or
organizational structure, (iv) in its Federal Taxpayer Identification Number or
organizational identification number or (v) in its jurisdiction of organization
(in each case, including, without limitation, by merging with or into any other
entity, reorganizing, dissolving, liquidating, reincorporating or organizing in
any other jurisdiction), until (A) it shall have given the Collateral Agent not
less than 30 days’ prior written notice (in the form of an Officers’
Certificate), or such lesser notice period agreed to by the Collateral Agent, of
its intention so to do, clearly describing such change and providing such other
information in connection therewith as the Collateral Agent may reasonably
request and (B) it shall have taken all action reasonably satisfactory to the
Collateral Agent to maintain the perfection and priority of the security
interest of the Collateral Agent for the benefit of the Secured Parties in the
Pledged Collateral, if applicable. Each Pledgor agrees to promptly provide the
Collateral Agent with certified Organizational Documents reflecting any of the
changes described in the preceding sentence. Each Pledgor also agrees to
promptly notify the Collateral Agent of any change in the location of any office
in which it maintains books or records relating to Pledged Collateral owned by
it or any office or facility at which Pledged Collateral is located (including
the establishment of any such new office or facility).
ARTICLE V
CERTAIN PROVISIONS CONCERNING INTELLECTUAL PROPERTY COLLATERAL
     Section 5.1. Grant of License. For the purpose of enabling the Collateral
Agent, during the continuance of an Event of Default, to exercise rights and
remedies under Article VII hereof at such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies (subject to the
Intercreditor Agreement), and for no other purpose, each Pledgor hereby grants
to the Collateral Agent, to the extent assignable, an irrevocable, non-exclusive
worldwide license (exercisable without payment of royalty or other compensation
to any Pledgor) to use, assign, license or sublicense any of the Intellectual
Property Collateral now owned or hereafter acquired by such Pledgor, wherever
the same may be located. Such license shall include access to all media in which
any of the licensed items may be recorded or stored and to all computer programs
used for the compilation or printout hereof.
     Section 5.2. Protection of Collateral Agent’s Security. On a continuing
basis, each Pledgor shall, at its sole cost and expense, (i) promptly following
its becoming aware thereof, notify the Collateral Agent of any adverse
determination in any proceeding or the institution of any proceeding in any
federal, state or local court or administrative body or in the United States
Patent and Trademark Office or the United States Copyright Office regarding any
Material Intellectual Property Collateral, such Pledgor’s right to register such
Material Intellectual Property Collateral or its right to keep and maintain such
registration in full force and effect, (ii) maintain all Material Intellectual
Property Collateral as presently used and operated, (iii) not permit to lapse or
become abandoned or dedicated to the public domain, or cause or permit to be
invalidated any Material Intellectual Property Collateral, and not settle or
compromise any

14



--------------------------------------------------------------------------------



 



pending or future litigation or administrative proceeding with respect to any
such Material Intellectual Property Collateral, in either case except as shall
be consistent with commercially reasonable business judgment, (iv) upon such
Pledgor obtaining knowledge thereof promptly notify the Collateral Agent in
writing of any event which may be reasonably expected to materially and
adversely affect the value or utility of any Material Intellectual Property
Collateral or the rights and remedies of the Collateral Agent in relation
thereto including a levy or threat of levy or any legal process against any
Material Intellectual Property Collateral, (v) subject to the Intercreditor
Agreement, not license any Intellectual Property Collateral other than licenses
entered into by such Pledgor in, or incidental to, the ordinary course of
business, or amend or permit the amendment of any of the licenses in a manner
that materially and adversely affects the right to receive payments thereunder,
or in any manner that would materially impair the value of any Intellectual
Property Collateral or the Lien on and security interest in the Intellectual
Property Collateral created therein hereby, and (vi) diligently keep adequate
records respecting all Intellectual Property Collateral.
     Section 5.3. Litigation. Unless there shall occur and be continuing any
Event of Default, each Pledgor shall have the right to commence and prosecute in
its own name, as the party in interest, for its own benefit and at the sole cost
and expense of the Pledgors, such applications for protection of the
Intellectual Property Collateral and suits, proceedings or other actions to
prevent the infringement, counterfeiting, unfair competition, dilution,
diminution in value or other damage as are necessary to protect the Intellectual
Property Collateral. Upon the occurrence and during the continuance of any Event
of Default, subject to the Intercreditor Agreement, the Collateral Agent shall
have the right but shall in no way be obligated to file applications for
protection of the Intellectual Property Collateral and/or bring suit in the name
of any Pledgor, the Collateral Agent or the Secured Parties to enforce the
Intellectual Property Collateral and any license thereunder. In the event of
such suit subject to the Intercreditor Agreement, each Pledgor shall, at the
reasonable request of the Collateral Agent, do any and all lawful acts and
execute any and all documents requested by the Collateral Agent in aid of such
enforcement and the Pledgors shall promptly reimburse and indemnify the
Collateral Agent for all costs and expenses incurred by the Collateral Agent in
the exercise of its rights under this Section 5.3 in accordance with Section 9.6
hereof. In the event that the Collateral Agent shall elect not to bring suit to
enforce the Intellectual Property Collateral, each Pledgor agrees, at the
reasonable request of the Collateral Agent and subject to the Intercreditor
Agreement, to take all commercially reasonable actions necessary, whether by
suit, proceeding or other action, to prevent the infringement, counterfeiting,
unfair competition, dilution, diminution in value of or other damage to any of
the Intellectual Property Collateral by any person.
ARTICLE VI
CERTAIN PROVISIONS CONCERNING RECEIVABLES
     Section 6.1. Maintenance of Records. Each Pledgor shall keep and maintain
at its sole cost and expense complete records of each Receivable, in a manner
consistent with prudent business practice, including records of all payments
received, all credits granted thereon, all merchandise returned and all other
documentation relating thereto. Subject to the Intercreditor Agreement, each
Pledgor shall, at such Pledgor’s sole cost and expense, upon the Collateral
Agent’s demand made at any time after the occurrence and during the continuance
of any Event

15



--------------------------------------------------------------------------------



 



of Default, deliver all tangible evidence of Receivables, including all
documents evidencing Receivables and any books and records relating thereto to
the Collateral Agent, or to its representatives (copies of which evidence and
books and records may be retained by such Pledgor). Subject to the Intercreditor
Agreement, upon the occurrence and during the continuance of any Event of
Default, the Collateral Agent may transfer a full and complete copy of any
Pledgor’s books, records, credit information, reports, memoranda and all other
writings relating to the Receivables to and for the use by any person that has
acquired or is contemplating acquisition of an interest in the Receivables or
the Collateral Agent’s security interest therein without the consent of any
Pledgor.
     Section 6.2. Legend. Subject to the Intercreditor Agreement, during the
continuance of an Event of Default, each Pledgor shall legend the Receivables
and the other books, records and documents of such Pledgor evidencing or
pertaining to the Receivables with an appropriate reference to the fact that the
Receivables have been assigned to the Collateral Agent for the benefit of the
Secured Parties and that the Collateral Agent has a security interest therein.
     Section 6.3. Modification of Terms, etc. No Pledgor shall rescind or cancel
any obligations evidenced by any Receivable or modify any term thereof or make
any adjustment with respect thereto except in the ordinary course of business
consistent with prudent business practice, or extend or renew any such
obligations except in the ordinary course of business consistent with prudent
business practice or compromise or settle any dispute, claim, suit or legal
proceeding relating thereto or sell any Receivable or interest therein except in
the ordinary course of business consistent with prudent business practice. Each
Pledgor shall timely fulfill all obligations on its part to be fulfilled under
or in connection with the Receivables.
     Section 6.4. Collection. Each Pledgor shall cause to be collected from the
Account Debtor of each of the Receivables, as and when due in the ordinary
course of business and consistent with prudent business practice (including
Receivables that are delinquent, such Receivables to be collected in accordance
with generally accepted commercial collection procedures), any and all amounts
owing under or on account of such Receivable, and apply forthwith upon receipt
thereof all such amounts as are so collected to the outstanding balance of such
Receivable, except that any Pledgor may, with respect to a Receivable, allow in
the ordinary course of business (i) a refund or credit due as a result of
returned or damaged or defective merchandise and (ii) such extensions of time to
pay amounts due in respect of Receivables and such other modifications of
payment terms or settlements in respect of Receivables as shall be commercially
reasonable in the circumstances, all in accordance with such Pledgor’s ordinary
course of business consistent with its collection practices as in effect from
time to time. The costs and expenses (including attorneys’ fees) of collection,
in any case, whether incurred by any Pledgor, the Collateral Agent or any
Secured Party, shall be paid by the Pledgors.
ARTICLE VII
REMEDIES
     Section 7.1. Remedies. Upon the occurrence and during the continuance of
any Event of Default, subject in all cases to the Intercreditor Agreement, the
Collateral Agent may from

16



--------------------------------------------------------------------------------



 



time to time exercise in respect of the Pledged Collateral, in addition to the
other rights and remedies provided for herein or otherwise available to it, the
following remedies:
               (i) Personally, or by agents or attorneys, immediately take
possession of the Pledged Collateral or any part thereof, from any Pledgor or
any other person who then has possession of any part thereof with or without
notice or process of law, and for that purpose may enter upon any Pledgor’s
premises where any of the Pledged Collateral is located, remove such Pledged
Collateral (including for purposes of effecting a sale or other disposition
thereof), dispose of any Pledged Collateral on any such premises, remain present
at such premises to receive copies of all communications and remittances
relating to the Pledged Collateral and use in connection with such removal and
possession any and all services, supplies, aids and other facilities of any
Pledgor;
               (ii) Demand, sue for, collect or receive any money or property at
any time payable or receivable in respect of the Pledged Collateral including
instructing the obligor or obligors on any agreement, instrument or other
obligation constituting part of the Pledged Collateral to make any payment
required by the terms of such agreement, instrument or other obligation directly
to the Collateral Agent, and in connection with any of the foregoing,
compromise, settle, extend the time for payment and make other modifications
with respect thereto; provided, however, that in the event that any such
payments are made directly to any Pledgor, prior to receipt by any such obligor
of such instruction, such Pledgor shall segregate all amounts received pursuant
thereto in trust for the benefit of the Collateral Agent and shall promptly (but
in no event later than one (1) Business Day after receipt thereof) pay such
amounts to the Collateral Agent;
               (iii) Sell, assign, grant a license to use or otherwise
liquidate, or direct any Pledgor to sell, assign, grant a license to use or
otherwise liquidate, any and all investments made in whole or in part with the
Pledged Collateral or any part thereof, and take possession of the proceeds of
any such sale, assignment, license or liquidation;
               (iv) Take possession of the Pledged Collateral or any part
thereof, by directing any Pledgor in writing to deliver the same to the
Collateral Agent at any place or places so designated by the Collateral Agent,
in which event such Pledgor shall at its own expense: (A) forthwith cause the
same to be moved to the place or places designated by the Collateral Agent and
therewith delivered to the Collateral Agent, (B) store and keep any Pledged
Collateral so delivered to the Collateral Agent at such place or places pending
further action by the Collateral Agent and (C) while the Pledged Collateral
shall be so stored and kept, provide such security and maintenance services as
shall be necessary to protect the same and to preserve and maintain them in good
condition. Each Pledgor’s obligation to deliver the Pledged Collateral as
contemplated in this Section 7.1(iv) is of the essence hereof. Upon application
to a court of equity having jurisdiction, the Collateral Agent shall be entitled
to a decree requiring specific performance by any Pledgor of such obligation;
               (v) Withdraw all moneys, instruments, securities and other
property in any bank, financial securities, deposit or other account of any
Pledgor constituting Pledged Collateral for application to the Secured
Obligations as provided in Article VIII hereof;

17



--------------------------------------------------------------------------------



 



               (vi) Retain and apply the Distributions to the Secured
Obligations as provided in Article VIII hereof;
               (vii) Exercise any and all rights as beneficial and legal owner
of the Pledged Collateral, including perfecting assignment of and exercising any
and all voting, consensual and other rights and powers with respect to any
Pledged Collateral; and
               (viii) Exercise all the rights and remedies of a secured party on
default under the UCC, and the Collateral Agent may also in its sole discretion,
without notice except as specified in Section 7.2 hereof, sell, assign or grant
a license to use the Pledged Collateral or any part thereof in one or more
parcels at public or private sale, at any exchange, broker’s board or at any of
the Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the
Collateral Agent may deem commercially reasonable. The Collateral Agent or any
other Secured Party or any of their respective Affiliates may be the purchaser,
licensee, assignee or recipient of the Pledged Collateral or any part thereof at
any such sale and shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Pledged Collateral sold, assigned or licensed at such sale, to use and apply any
of the Secured Obligations owed to such person as a credit on account of the
purchase price of the Pledged Collateral or any part thereof payable by such
person at such sale. Each purchaser, assignee, licensee or recipient at any such
sale shall acquire the property sold, assigned or licensed absolutely free from
any claim or right on the part of any Pledgor, and each Pledgor hereby waives,
to the fullest extent permitted by law, all rights of redemption, stay and/or
appraisal which it now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted. The Collateral Agent shall
not be obligated to make any sale of the Pledged Collateral or any part thereof
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. Each Pledgor hereby waives, to the
fullest extent permitted by law, any claims against the Collateral Agent arising
by reason of the fact that the price at which the Pledged Collateral or any part
thereof may have been sold, assigned or licensed at such a private sale was less
than the price which might have been obtained at a public sale, even if the
Collateral Agent accepts the first offer received and does not offer such
Pledged Collateral to more than one offeree.
     Section 7.2. Notice of Sale. Each Pledgor acknowledges and agrees that, to
the extent notice of sale or other disposition of the Pledged Collateral or any
part thereof shall be required by law, ten (10) days’ prior notice to such
Pledgor of the time and place of any public sale or of the time after which any
private sale or other intended disposition is to take place shall be
commercially reasonable notification of such matters. No notification need be
given to any Pledgor if it has signed, after the occurrence of an Event of
Default, a statement renouncing or modifying any right to notification of sale
or other intended disposition.
     Section 7.3. Waiver of Notice and Claims. Each Pledgor hereby waives, to
the fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Collateral Agent’s taking possession or the Collateral
Agent’s disposition of the Pledged Collateral or any part thereof, including any
and all prior notice and hearing for any prejudgment remedy or remedies and any
such right which such Pledgor would otherwise have under law, and each

18



--------------------------------------------------------------------------------



 



Pledgor hereby further waives, to the fullest extent permitted by applicable
law: (i) all damages occasioned by such taking of possession, (ii) all other
requirements as to the time, place and terms of sale or other requirements with
respect to the enforcement of the Collateral Agent’s rights hereunder and
(iii) all rights of redemption, appraisal, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law. The Collateral
Agent shall not be liable for any incorrect or improper payment made pursuant to
this Article VII in the absence of gross negligence or willful misconduct on the
part of the Collateral Agent. Any sale of, or the grant of options to purchase,
or any other realization upon, any Pledged Collateral shall operate to divest
all right, title, interest, claim and demand, either at law or in equity, of the
applicable Pledgor therein and thereto, and shall be a perpetual bar both at law
and in equity against such Pledgor and against any and all persons claiming or
attempting to claim the Pledged Collateral so sold, optioned or realized upon,
or any part thereof, from, through or under such Pledgor.
     Section 7.4. Certain Sales of Pledged Collateral.
     (a) Each Pledgor recognizes that, by reason of certain prohibitions
contained in law, rules, regulations or orders of any Governmental Authority,
the Collateral Agent may be compelled, with respect to any sale of all or any
part of the Pledged Collateral, to limit purchasers to those who meet the
requirements of such Governmental Authority. Each Pledgor acknowledges that any
such sales may be at prices and on terms less favorable to such Pledgor or the
Collateral Agent than those obtainable through a public sale without such
restrictions, and, notwithstanding such circumstances, agrees that any such
restricted sale shall be deemed to have been made in a commercially reasonable
manner and that, except as may be required by applicable law, the Collateral
Agent shall have no obligation to engage in public sales.
     (b) Each Pledgor further agrees that a breach of any of the covenants
contained in this Section 7.4 will cause irreparable injury to the Collateral
Agent and the other Secured Parties, that the Collateral Agent and the other
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 7.4 shall
be specifically enforceable against such Pledgor, and such Pledgor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing.
     Section 7.5. No Waiver; Cumulative Remedies.
     (a) No failure on the part of the Collateral Agent to exercise, no course
of dealing with respect to, and no delay on the part of the Collateral Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power,
privilege or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, privilege or remedy; nor shall the
Collateral Agent be required to look first to, enforce or exhaust any other
security, collateral or guaranties. All rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies provided by law or
otherwise available.
     (b) In the event that the Collateral Agent shall have instituted any
proceeding to enforce any right, power, privilege or remedy under the Indenture,
any Note, this Agreement or any other Security Document by foreclosure, sale,
entry or otherwise, and such proceeding shall

19



--------------------------------------------------------------------------------



 



have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case, the Pledgors,
the Collateral Agent and each other Secured Party shall be restored to their
respective former positions and rights hereunder with respect to the Pledged
Collateral (subject to the Intercreditor Agreement), and all rights, remedies,
privileges and powers of the Collateral Agent and the other Secured Parties
shall continue as if no such proceeding had been instituted.
     Section 7.6. Certain Additional Actions Regarding Intellectual Property. If
any Event of Default shall have occurred and be continuing subject to the
Intercreditor Agreement, each Pledgor shall execute and deliver to the
Collateral Agent an assignment or assignments of the registered Patents,
Trademarks and/or Copyrights and such other documents as are necessary or
appropriate to carry out the intent and purposes hereof. Within five
(5) Business Days of written notice thereafter from the Collateral Agent,
subject to the Intercreditor Agreement, each Pledgor shall make available to the
Collateral Agent, to the extent within such Pledgor’s power and authority, such
personnel in such Pledgor’s employ on the date of the Event of Default as the
Collateral Agent may reasonably designate to permit such Pledgor to continue,
directly or indirectly, to produce, advertise and sell the products and services
sold by such Pledgor under the registered Patents, Trademarks and/or Copyrights,
and such persons shall be available to perform their prior functions on the
Collateral Agent’s behalf.
ARTICLE VIII
APPLICATION OF PROCEEDS
     Section 8.1. Application of Proceeds. Subject to the Intercreditor
Agreement, the proceeds received by the Collateral Agent in respect of any sale
of, collection from or other realization upon all or any part of the Pledged
Collateral pursuant to the exercise by the Collateral Agent of its remedies
shall be applied, together with any other sums then held by the Collateral Agent
pursuant to this Agreement, in accordance with the Indenture.
ARTICLE IX
MISCELLANEOUS
     Section 9.1. Concerning Collateral Agent.
     (a) The Collateral Agent has been appointed as collateral agent pursuant to
the Indenture. The actions of the Collateral Agent hereunder are subject to the
provisions of the Indenture and the Intercreditor Agreement. The Collateral
Agent shall have the right hereunder to make demands, to give notices, to
exercise or refrain from exercising any rights, and to take or refrain from
taking action (including the release or substitution of the Pledged Collateral),
in accordance with this Agreement, the Intercreditor Agreement and the
Indenture. The Collateral Agent may employ agents and attorneys-in-fact in
connection herewith and shall not be liable for the negligence or misconduct of
any such agents or attorneys-in-fact selected by it in good faith. The
Collateral Agent may resign and a successor Collateral Agent may be appointed in
the manner provided in the Indenture. Upon the acceptance of any appointment as
the Collateral Agent by a successor Collateral Agent, that successor Collateral
Agent shall thereupon succeed

20



--------------------------------------------------------------------------------



 



to and become vested with all the rights, powers, privileges and duties of the
retiring Collateral Agent under this Agreement, and the retiring Collateral
Agent shall thereupon be discharged from its duties and obligations under this
Agreement. After any retiring Collateral Agent’s resignation, the provisions
hereof shall inure to its benefit as to any actions taken or omitted to be taken
by it under this Agreement while it was the Collateral Agent.
     (b) The Collateral Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Pledged Collateral in its possession if
such Pledged Collateral is accorded treatment substantially equivalent to that
which the Collateral Agent, in its individual capacity, accords its own property
consisting of similar instruments or interests, it being understood that neither
the Collateral Agent nor any of the Secured Parties shall have responsibility
for taking any necessary steps to preserve rights against any person with
respect to any Pledged Collateral.
     (c) The Collateral Agent shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it.
     (d) If any item of Pledged Collateral also constitutes collateral granted
to the Collateral Agent under any other deed of trust, mortgage, security
agreement, pledge or instrument of any type, in the event of any conflict
between the provisions hereof and the provisions of such other deed of trust,
mortgage, security agreement, pledge or instrument of any type in respect of
such collateral, the Collateral Agent, in its sole discretion, shall select
which provision or provisions shall control.
     (e) The Collateral Agent may rely on advice of counsel as to whether any or
all UCC financing statements of the Pledgors need to be amended as a result of
any of the changes described in Section 4.8 hereof. The Collateral Agent shall
not be liable or responsible to any party for any failure to maintain a
perfected security interest in such Pledgor’s property constituting Pledged
Collateral. The Collateral Agent shall have no duty to inquire about any changes
described in Section 4.8, the parties acknowledging and agreeing that it would
not be feasible or practical for the Collateral Agent to search for information
on such changes if such information is not provided by any Pledgor.
     Section 9.2. Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact. If any Pledgor shall fail to perform any covenants contained
in this Agreement (including such Pledgor’s covenants to (i) pay the premiums in
respect of all required insurance policies hereunder, (ii) pay and discharge any
taxes, assessments and special assessments, levies, fees and governmental
charges imposed upon or assessed against, and landlords’, carriers’, mechanics’,
workmen’s, repairmen’s, laborers’, materialmen’s, suppliers’ and warehousemen’s
Liens and other claims arising by operation of law against, all or any portion
of the Pledged Collateral, (iii) make repairs, (iv) discharge Liens or (v) pay
or perform any obligations of such Pledgor under any Pledged Collateral) or if
any representation or warranty on the part of any Pledgor contained herein shall
be breached, the Collateral Agent may (but shall not be obligated to) do the
same or cause it to be done or remedy any such breach, and may expend funds for
such

21



--------------------------------------------------------------------------------



 



purpose; provided, however, that the Collateral Agent shall in no event be bound
to inquire into the validity of any tax, Lien, imposition or other obligation
which such Pledgor fails to pay or perform as and when required hereby and which
such Pledgor does not contest in accordance with the provisions of the
Indenture. Any and all amounts so expended by the Collateral Agent shall be paid
by the Pledgors in accordance with the provisions of Section 9.6 hereof. Neither
the provisions of this Section 9.2 nor any action taken by the Collateral Agent
pursuant to the provisions of this Section 9.2 shall prevent any such failure to
observe any covenant contained in this Agreement nor any breach of
representation or warranty from constituting an Event of Default. Each Pledgor
hereby appoints the Collateral Agent its attorney-in-fact, with full power and
authority in the place and stead of such Pledgor and in the name of such
Pledgor, or otherwise, from time to time in the Collateral Agent’s discretion to
take any action and to execute any instrument consistent with the terms of the
Indenture, this Agreement, the Intercreditor Agreement and the other Security
Documents which the Collateral Agent may deem necessary or advisable to
accomplish the purposes hereof (but the Collateral Agent shall not be obligated
to and shall have no liability to such Pledgor or any third party for failure to
so do or take action). The foregoing grant of authority is a power of attorney
coupled with an interest and such appointment shall be irrevocable for the term
hereof. Each Pledgor hereby ratifies all that such attorney shall lawfully do or
cause to be done by virtue hereof.
     Section 9.3. Continuing Security Interest; Assignment. This Agreement shall
create a continuing security interest in the Pledged Collateral and shall (i) be
binding upon the Pledgors, their respective successors and assigns and
(ii) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Collateral Agent and the other Secured Parties
and each of their respective successors, transferees and assigns. No other
persons (including any other creditor of any Pledgor) shall have any interest
herein or any right or benefit with respect hereto, except as otherwise provided
in the Indenture or the Intercreditor Agreement. Without limiting the generality
of the foregoing clause (ii), any Secured Party may assign or otherwise transfer
any indebtedness held by it secured by this Agreement to any other person, and
such other person shall thereupon become vested with all the benefits in respect
thereof granted to such Secured Party, herein or otherwise, subject however, to
the provisions of the Indenture. Each of the Pledgors agrees that its
obligations hereunder and the security interest created hereunder shall continue
to be effective or be reinstated, as applicable, if at any time payment, or any
part thereof, of all or any part of the Secured Obligations is rescinded or must
otherwise be restored by the Secured Party upon the bankruptcy or reorganization
of any Pledgor or otherwise.
     Section 9.4. Termination; Release. When all the Secured Obligations have
been paid in full in accordance with the provisions of the Indenture and the
Intercreditor Agreement, this Agreement shall terminate. Upon termination of
this Agreement the Pledged Collateral shall be released from the Lien of this
Agreement. Upon such release or any release of Pledged Collateral or any part
thereof in accordance with the provisions of the Indenture and/or the
Intercreditor Agreement, the Collateral Agent shall, upon the request and at the
sole cost and expense of the Pledgors, assign, transfer and deliver to Pledgor,
against receipt and without recourse to or warranty by the Collateral Agent
except as to the fact that the Collateral Agent has not encumbered the released
assets, such of the Pledged Collateral or any part thereof to be released (in
the case of a release) as may be in possession of the Collateral Agent and as
shall not have been sold or otherwise applied pursuant to the terms hereof, and,
with respect to any other Pledged Collateral, proper documents and instruments
(including UCC-3 termination financing

22



--------------------------------------------------------------------------------



 



statements or releases) acknowledging the termination hereof or the release of
such Pledged Collateral, as the case may be.
     Section 9.5. Modification in Writing. No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to
any departure by any Pledgor therefrom, shall be effective unless the same shall
be made in accordance with the terms of the Indenture and unless in writing and
signed by the Collateral Agent. Any amendment, modification or supplement of or
to any provision hereof, any waiver of any provision hereof and any consent to
any departure by any Pledgor from the terms of any provision hereof in each case
shall be effective only in the specific instance and for the specific purpose
for which made or given. Except where notice is specifically required by this
Agreement or any other document evidencing the Secured Obligations, no notice to
or demand on any Pledgor in any case shall entitle any Pledgor to any other or
further notice or demand in similar or other circumstances.
     Section 9.6. Expenses.
     (a) Each Pledgor will upon demand pay to the Collateral Agent the amount of
any and all reasonable costs and expenses, including the fees and expenses of
its counsel and the fees and expenses of any experts and agents which the
Collateral Agent may incur in connection with (i) any action, suit or other
proceeding affecting the Pledged Collateral or any part thereof commenced, in
which action, suit or proceeding the Collateral Agent is made a party or
participates or in which the right to use the Pledged Collateral or any part
thereof is threatened, or in which it becomes necessary in the judgment of the
Collateral Agent to defend or uphold the Lien hereof (including, without
limitation, any action, suit or proceeding to establish or uphold the compliance
of the Pledged Collateral with any requirements of any Governmental Authority or
law), (ii) the collection of the Secured Obligations, (iii) the enforcement and
administration hereof, (iv) the custody or preservation of, or the sale of,
collection from, or other realization upon, any of the Pledged Collateral,
(v) the exercise or enforcement of any of the rights of the Collateral Agent or
any Secured Party hereunder or (vi) the failure by any Pledgor to perform or
observe any of the provisions hereof. All amounts expended by the Collateral
Agent and payable by any Pledgor under this Section 9.6 shall be due upon demand
therefor (together with interest thereon accruing at the interest rate in
respect of the Notes under the Indenture during the period from and including
the date on which such funds were so expended to the date of repayment) and
shall be part of the Secured Obligations.
     (b) The Pledgors agree, jointly and severally, to indemnify the Collateral
Agent, each other Secured Party, each Affiliate of any of the foregoing persons
and each of their respective directors, officers, trustees, employees and agents
(each such person being called an “Indemnitee”), against, and to hold each
Indemnitee harmless from, all reasonable out-of-pocket costs and any and all
losses, claims, damages, liabilities and related expenses, including reason able
counsel fees, charges, expenses and disbursements, incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of the Indenture, the Notes, this Agreement, any other Security Document or any
other document evidencing the Secured Obligations (including, without
limitation, any misrepresentation by any Pledgor in the Indenture, the Notes,
this Agreement, any other Security Document or any other document evidencing the
Secured Obligations); provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related

23



--------------------------------------------------------------------------------



 



expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.
     (c) The provisions of this Section 9.6 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
repayment of any of the Notes, the invalidity or unenforceability of any term or
provision of the Indenture, the Notes, this Agreement or any other Security
Document, or any investigation made by or on behalf of the Collateral Agent or
other Secured Party. All amounts due under this Section 9.6 shall be payable
promptly upon (but in any event no more than ten (10) days following) written
demand therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.
     Section 9.7. Notices. Unless otherwise provided herein or in the Indenture,
any notice or other communication herein required or permitted to be given shall
be given in the manner and become effective as set forth in the Indenture, as to
any Pledgor, addressed to it at the address of the Issuer set forth in the
Indenture and as to the Collateral Agent, addressed to it at the address of the
Trustee set forth in the Indenture, or in each case at such other address as
shall be designated by such party in a written notice to the other party
complying as to delivery with the terms of this Section 9.7.
     Section 9.8. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     Section 9.9. CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY
TRIAL. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PLEDGOR OR SECURED PARTY
WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN THE SUPREME COURT OF THE STATE
OF NEW YORK SITTING IN NEW YORK COUNTY, THE COURTS OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AND APPELLATE COURTS OF ANY
THEREOF, AND BY EXECUTION AND DELIVERY HEREOF, EACH PLEDGOR AND THE COLLATERAL
AGENT ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH THIS AGREEMENT. EACH PLEDGOR AND THE COLLATERAL AGENT AGREES THAT SERVICE
OF PROCESS IN ANY PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY
REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL),
POSTAGE PREPAID, TO THE APPLICABLE PARTY AT ITS ADDRESS SET FORTH IN THE
INDENTURE OR AT SUCH OTHER ADDRESS OF WHICH THE ISSUER (WITH RESPECT TO
ADDRESSES OF THE COLLATERAL AGENT) OR THE COLLATERAL AGENT (WITH RESPECT TO
ADDRESSES OF THE PLEDGORS) SHALL HAVE BEEN NOTIFIED PURSUANT THERETO; NOTHING
HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR SHALL LIMIT THE RIGHT OF THE COLLATERAL AGENT OR THE PLEDGORS TO BRING
PROCEEDINGS AGAINST ANY OTHER PARTY HERETO IN THE COURTS OF ANY OTHER
JURISDICTION. EACH PARTY HERETO

24



--------------------------------------------------------------------------------



 



HEREBY IRREVOCABLY WAIVE ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
     Section 9.10. Severability of Provisions. Any provision hereof which is
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity, legality or enforceability of such provision in any
other jurisdiction.
     Section 9.11. Execution in Counterparts. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same agreement.
     Section 9.12. Business Days. In the event any time period or any date
provided in this Agreement ends or falls on a day other than a Business Day,
then such time period shall be deemed to end and such date shall be deemed to
fall on the next succeeding Business Day, and performance herein may be made on
such Business Day, with the same force and effect as if made on such other day.
     Section 9.13. No Credit for Payment of Taxes or Imposition. No Pledgor
shall be entitled to any credit against the principal, premium, if any, or
interest payable under the Indenture, and no Pledgor shall be entitled to any
credit against any other sums which may become payable under the terms thereof
or hereof, by reason of the payment of any Tax on the Pledged Collateral or any
part thereof.
     Section 9.14. No Claims Against Collateral Agent. Nothing contained in this
Agreement shall constitute any consent or request by the Collateral Agent,
express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Pledged
Collateral or any part thereof, nor as giving any Pledgor any right, power or
authority to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against the Collateral Agent in respect thereof
or any claim that any Lien based on the performance of such labor or services or
the furnishing of any such materials or other property is prior to the Lien
hereof.
     Section 9.15. No Release. Nothing set forth in this Agreement, the
Indenture, the Notes or any Security Document, nor the exercise by the
Collateral Agent of any of the rights or remedies hereunder, shall relieve any
Pledgor from the performance of any term, covenant, condition or agreement on
such Pledgor’s part to be performed or observed under or in respect of any of
the Pledged Collateral or from any liability to any person under or in respect
of any of the Pledged Collateral or shall impose any obligation on the
Collateral Agent or any other Secured Party to perform or observe any such term,
covenant, condition or agreement on such Pledgor’s part to be so performed or
observed or shall impose any liability on the Collateral Agent or any other
Secured Party for any act or omission on the part of such Pledgor relating
thereto or for any

25



--------------------------------------------------------------------------------



 



breach of any representation or warranty on the part of such Pledgor contained
in this Agreement, the Indenture, the Notes or any Security Document, or under
or in respect of the Pledged Collateral or made in connection herewith or
therewith. Anything herein to the contrary notwithstanding, neither the
Collateral Agent nor any other Secured Party shall have any obligation or
liability under any contracts, agreements and other documents included in the
Pledged Collateral by reason of this Agreement, nor shall the Collateral Agent
or any other Secured Party be obligated to perform any of the obligations or
duties of any Pledgor thereunder or to take any action to collect or enforce any
such contract, agreement or other document included in the Pledged Collateral
hereunder. The obligations of each Pledgor contained in this Section 9.15 shall
survive the termination hereof and the discharge of such Pledger’s other
obligations under this Agreement, the Indenture, the Notes and the Security
Documents.
     Section 9.16. Obligations Absolute. All obligations of each Pledgor
hereunder shall be absolute and unconditional irrespective of:
               (i) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of any other Pledgor;
               (ii) any lack of validity or enforceability of the Indenture, the
Notes, this Agreement or any other Security Document, or any other agreement or
instrument relating thereto;
               (iii) any change in the time, manner or place of payment of, or
in any other term of, all or any of the Secured Obligations, or any other
amendment or waiver of or any consent to any departure from the Indenture, the
Notes, this Agreement or any other Security Document or any other agreement or
instrument relating thereto;
               (iv) any pledge, exchange, release or non-perfection of any other
collateral, or any release or amendment or waiver of or consent to any departure
from any guarantee, for all or any of the Secured Obligations;
               (v) any exercise, non-exercise or waiver of any right, remedy,
power or privilege under or in respect hereof, the Indenture, the Notes, this
Agreement or any other Security Document except as specifically set forth in a
waiver granted pursuant to the provisions of Section 9.5 hereof; or
               (vi) any other circumstances which might otherwise constitute a
defense available to, or a discharge of, any Pledgor.
     Section 9.17. FCC Approval. Notwithstanding anything to the contrary set
forth in this Agreement, the Collateral Agent shall not take any action or
exercise any remedy with respect to the Pledged Collateral pursuant to this
Agreement at any time, including after the occurrence of an Event of Default,
without first obtaining any required approval of the FCC if such action or the
exercise of such remedy would constitute or result in an assignment or transfer
of control of any FCC License or Pledgor under the Act or the published rules
and regulations promulgated by the FCC.

26



--------------------------------------------------------------------------------



 



     Section 9.18. Subordination. Nothing herein limits or modifies (or shall be
construed to limit or modify) the subordination and related provisions of
Articles 11 and 13 of the Indenture.
     Section 9.19. Indemnity, Subrogation and Subordination.
     (a) In addition to all such rights of indemnity and subrogation as the
Pledgors may have under applicable law (but subject to Section 9.19(c)), each
Guarantor agrees that, in the event any assets of any Pledgor that is a
Restricted Subsidiary shall be sold pursuant to this Agreement or any other
Security Document to satisfy in whole or in part a Secured Obligation owing
directly by such Pledgor to any Secured Party (i.e., other than pursuant to its
capacity as a Guarantor under the Indenture), such Guarantor shall indemnify
such Pledgor in an amount equal to the fair market value of the assets so sold.
     (b) At any time a payment by any Restricted Subsidiary in respect of the
Secured Obligations is made under this Agreement or any other Security Document
as a result of a sale of assets by such Restricted Subsidiary that shall not
have been fully indemnified as provided in Section 9.19(a), the right of
contribution of each Restricted Subsidiary against each other Restricted
Subsidiary shall be determined as provided in the immediately succeeding
sentence, with the right of contribution of each Restricted Subsidiary to be
revised and restated as of each date on which a payment (a “Relevant Payment”)
is made on the Secured Obligations under this Agreement and not indemnified
pursuant to Section 9.19(a). At any time that a Relevant Payment is made by a
Restricted Subsidiary that results in the aggregate payments made by such
Restricted Subsidiary in respect of the Secured Obligations to and including the
date of the Relevant Payment exceeding such Restricted Subsidiary’s Contribution
Percentage (as defined below) of the aggregate payments made by all Restricted
Subsidiaries in respect of the Secured Obligations to and including the date of
the Relevant Payment (such excess, the “Aggregate Excess Amount”), each such
Restricted Subsidiary shall have a right of contribution against each other
Restricted Subsidiary who has made payments in respect of the Secured
Obligations to and including the date of the Relevant Payment in an aggregate
amount less than such other Restricted Subsidiary’s Contribution Percentage of
the aggregate payments made to and including the date of the Relevant Payment by
all Restricted Subsidiaries in respect of the Secured Obligations (the aggregate
amount of such deficit, the “Aggregate Deficit Amount”) in an amount equal to
(x) a fraction the numerator of which is the Aggregate Excess Amount of such
Restricted Subsidiary and the denominator of which is the Aggregate Excess
Amount of all Restricted Subsidiaries multiplied by (y) the Aggregate Deficit
Amount of such other Restricted Subsidiary. A Restricted Subsidiary’s right of
contribution pursuant to the preceding sentences shall arise at the time of each
computation, subject to adjustment to the time of each computation; provided
that the contribution rights of such Restricted Subsidiary shall be subject to
Section 9.19(c). As used in this Section 9.19(b): (i) each Restricted
Subsidiary’s “Contribution Percentage” shall mean the percentage obtained by
dividing (x) the Adjusted Net Worth (as defined below) of such Restricted
Subsidiary by (y) the aggregate Adjusted Net Worth of all Restricted
Subsidiaries; (ii) the “Adjusted Net Worth” of each Restricted Subsidiary shall
mean the greater of (x) the Net Worth (as defined below) of such Restricted
Subsidiary and (y) zero; and (iii) the “Net Worth” of each Restricted Subsidiary
shall mean the amount by which the fair saleable value of such Restricted
Subsidiary’s assets on the date of any Relevant Payment exceeds its existing
debts and other liabilities (including contingent liabilities, but without
giving

27



--------------------------------------------------------------------------------



 



effect to any Secured Obligations arising under the Indenture) on such date.
Notwithstanding anything to the contrary contained above, any Restricted
Subsidiary that is released from this Agreement pursuant to the terms hereof
shall thereafter have no contribution obligations, or rights, pursuant to this
Section 9.19(b), and at the time of any such release, if the released Restricted
Subsidiary had an Aggregate Excess Amount or an Aggregate Deficit Amount, same
shall be deemed reduced to $0, and the contribution rights and obligations of
the remaining Restricted Subsidiaries shall be recalculated on the respective
date of release (as otherwise provided above) based on the payments made
hereunder by the remaining Restricted Subsidiaries. Each of the Restricted
Subsidiaries recognizes and acknowledges that the rights to contribution arising
hereunder shall constitute an asset in favor of the party entitled to such
contribution. In this connection, each Restricted Subsidiary has the right to
waive its contribution right against any other Restricted Subsidiary to the
extent that after giving effect to such waiver such Restricted Subsidiary would
remain solvent, in the determination of the Holders.
     (c) Notwithstanding any provision of this Agreement to the contrary, all
rights of the Pledgors under Sections 9.19(a) and (b) and all other rights of
indemnity, contribution or subrogation under applicable law or otherwise shall
be fully subordinated to the indefeasible payment in full in cash of the Secured
Obligations; provided, that if any amount shall be paid to such Pledgor on
account of such subrogation rights at any time prior to the irrevocable payment
in full in cash of all the Secured Obligations, such amount shall be held in
trust for the benefit of the Secured Parties and shall, subject to the
Intercreditor Agreement, forthwith be paid to the Collateral Agent to be
credited and applied against the Secured Obligations, whether matured or
unmatured, in accordance with the Indenture. No failure on the part of the
Issuer or any Pledgor to make the payments required by this Section 9.19 (or any
other payments required under applicable law or otherwise) shall in any respect
limit the obligations and liabilities of any Pledgor with respect to its
obligations hereunder, and each Pledgor shall remain liable for the full amount
of the obligations of such Pledgor hereunder.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

28



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Pledgor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

            CMP SUSQUEHANNA CORP., as Pledgor
      By:   /s/ Lewis W. Dickey, Jr.         Name:   Lewis W. Dickey, Jr.       
Title:   Chairman, President and Chief Executive Officer       CMP SUSQUEHANNA
RADIO HOLDINGS CORP., as Pledgor
      By:   /s/ Lewis W. Dickey, Jr.         Name:   Lewis W. Dickey, Jr.       
Title:   Chairman, President and Chief Executive Officer        SUBSIDIARY
GUARANTORS LISTED ON SCHEDULE A, as Pledgors
      By:   /s/ Lewis W. Dickey, Jr.         Name:   Lewis W. Dickey, Jr.       
Title:   Chairman, President and Chief Executive Officer        WELLS FARGO
BANK, N.A., as Collateral Agent
      By:   /s/ Lynn M. Steiner         Name:   Lynn M. Steiner        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

SCHEDULE A
SUBSIDIARY GUARANTORS
KLIF Broadcasting, Inc.
KLIF Lico, Inc.
KPLX Lico, Inc.
Radio Metroplex, Inc.
Susquehanna Media Co.
Susquehanna Pfaltzgraff Co.
Susquehanna Radio Corp.
CMP KC Corp.
CMP Houston-KC, LLC

 